Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1)    the nature of the invention;
2)    the breadth of the claims;
3)    the predictability or unpredictability of the art;
4)    the amount of direction or guidance presented;
5)    the presence or absence of working examples;

6)    the quantity of experimentation necessary;
7)    the state of the prior art; and,
8)    the relative skill of those skilled in the art.

The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
The present invention is directed to a method of healing, treating, reducing, preventing, eliminating or curing cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or subcutaneous wounds via the topical application of an effective amount of a nitric oxide-donating prostaglandin-F2-alpha analog combined with a pharmacologically acceptable carrier, directly to the affected area of a human in need of such treatment.
In particular, one skilled in the art could not practice the presently claimed subject matter without undue experimentation because the artisan would not accept on its face that an amount of the claimed nitric oxide-donating prostaglandin-F2-alpha analog combined with a pharmacologically acceptable carrier could be administered for the healing, treating, reducing, preventing, eliminating or curing cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or 
As set forth in In re Marzocchi et al, 169 USPQ 367 (CCPA 1971):
“[A] [specification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirement of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs indicating that teaching contained in the specification is truly enabling.” (emphasis added)
The present claims circumscribe the use and administration of the presently claimed nitric oxide-donating prostaglandin-F2-alpha analog, i.e., [(S,E)-1-((1R,2R,3S,5R)-2-((Z)-7-(ethylamino)-7-oxohept-2-enyl)-3,5- dihydroxycyclopentyl)-5-phenylpent-1-en-3-yl 6-(nitrooxy)hexanoate], for the 
That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that, by administering a therapeutically effective amount of the claimed nitric oxide-donating prostaglandin-F2-alpha analog, healing, treating, reducing, preventing, eliminating or curing cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or subcutaneous wounds, would actually be prevented from developing and could be healed, treated, reduced, prevented, or eliminated. 
In light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how such objectives could actually be achieved, since the disclosure is solely directed to the concept of treating patients that may exhibit (or are exhibiting) cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or subcutaneous wounds, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
In other words, the skilled artisan would have understood the term “prevent”, in its broadest reasonable interpretation consistent with MPEP §2111, to mean that the incidence of cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or subcutaneous wounds after administration of the claimed nitric oxide-donating prostaglandin-F2-alpha analog, i.e., [(S,E)-1-((1R,2R,3S,5R)-
It is in this regard that Applicant is directed to the MPEP at §2164.08. All questions of enablement are evaluated against the claimed subject matter. Concerning the breadth of a claim relevant to enablement, the only relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. The determination of the propriety of a rejection based upon the scope of a claim relative to the scope of enablement involved the determination of how broad the claim is with respect to the disclosure and the determination of whether one skilled in the art is enabled to use the entire scope of the claimed invention without undue experimentation.
Applicant fails to provide even a single example of the claimed compound in healing, treating, reducing, eliminating or curing, let alone preventing, cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or subcutaneous wounds. 
While a lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the presently claimed subject matter, in light of the unpredictable 
Nowhere does the specification disclose the manner or procedure of using the presently claimed active agent for preventing the onset of the same such that the skilled artisan would have been imbued with at least a. reasonable expectation of success in actually achieving such an objective without the burden of an undue level of experimentation.
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical and chemical arts that experimentation in this particular ail is not at all uncommon, but that the level of experimentation required in order to practice this aspect of the invention in the absence of any enabling direction by Applicant would be undue. Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue."' (emphasis added)

As the discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that the objective of the healing, treating, reducing, preventing, eliminating or curing cutaneous ulcers, non-healing cutaneous wounds or chronic cutaneous and/or subcutaneous wounds by administering an effective amount of the nitric oxide-donating prostaglandin-F2-alpha analog, i.e., [(S,E)-1-((1R,2R,3S,5R)-2-((Z)-7-(ethylamino)-7-oxohept-2-enyl)-3,5- dihydroxycyclopentyl)-5-phenylpent-1-en-3-yl 6-(nitrooxy)hexanoate], in a human could be achieved. 
In order to actually achieve such a result, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. I 12, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622